             Case 8:21-cv-00040-GJH Document 1 Filed 01/06/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division


JONATHAN ALSTON                                    Civil Action No.: ______________

Plaintiff,

v.

MACY’S, INC.; FDS THRIFT HOLDING CO.;
and NAVY FEDERAL CREDIT UNION,

Defendants.


                                        NOTICE OF REMOVAL

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF MARYLAND

        Pursuant 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Navy Federal Credit Union

(“Navy Federal”) hereby removes this action from the Circuit Court for Prince George’s County,

Maryland to the United States District Court for the District of Maryland, and states as follows

for its Notice of Removal. Removal is proper because this Court has subject matter jurisdiction

over this action under federal question jurisdiction pursuant to 28 U.S.C. § 1331. Accordingly,

Navy Federal removes this action to this Court:

                                   I.     INTRODUCTION

        1.      On November 23, 2020, Plaintiff Jonathan Alston (“Plaintiff”) filed a Complaint

against Navy Federal in the Circuit Court for Prince George’s County, Maryland, styled

Jonathan Alston v. Macy’s, Inc.; FDS Thrift Holding Co.; and Navy Federal Credit Union, Case

No. CAL20-18898 (the “Action”). A copy of the Complaint and Summons are attached hereto

as Exhibits A and B, respectively. As of the date of this filing, there were no other documents
            Case 8:21-cv-00040-GJH Document 1 Filed 01/06/21 Page 2 of 5



within the Circuit Court for Prince George’s County, Maryland’s case file.

       2.      Plaintiff served Navy Federal with a copy of the Summons and Complaint on

December 7, 2020. Accordingly, the Notice of Removal is timely pursuant to 28 U.S.C. §

1446(b).

       3.      In the Complaint, Plaintiff alleges causes of action for violation of § 1681s-2(b) of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. and for defamation.

       4.      Navy Federal denies the allegations in the Complaint, denies that Plaintiff has

stated a claim for which relief can be granted, and denies that Plaintiff has been damaged in any

manner whatsoever. Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s

claims are valid, Plaintiff could have originally filed the Complaint in this Court under federal

question jurisdiction because Plaintiff asserts claims under the FCRA.

                              II.    GROUNDS FOR REMOVAL

       5.      This case is removable pursuant to the Court’s federal question jurisdiction.

Under 28 U.S.C. § 1331, district courts have original jurisdiction over “all civil actions arising

under the Constitution, laws, or treaties of the United States.”

       6.      Plaintiff’s Complaint alleges violations of § 1681s-2(b) of the FCRA.

       7.      This Court has original jurisdiction over the present lawsuit pursuant to 28

U.S.C. § 1331 because Plaintiff alleges Navy Federal violated the laws of the United States.

       8.      To the extent that Plaintiff also assert claims purporting to arise under the

common law, these claims – alleging defamation in connection with the same credit reporting at

issue in the claims asserted under the FCRA – are so related to Plaintiff’s federal claims, which

are within the original jurisdiction of this Court, that they form part of the same case or

controversy. Accordingly, the Court has supplemental jurisdiction over these claims pursuant to




                                                  2
            Case 8:21-cv-00040-GJH Document 1 Filed 01/06/21 Page 3 of 5



28 U.S.C. § 1441(c) and 28 U.S.C. § 1367(a).

                                         III.    VENUE

       9.      Venue is proper in this Court because this District and Division encompass the

Circuit Court for Prince George’s County, Maryland, the forum from which the case has been

removed. See 28 U.S.C. § 1441.

                                         IV.     NOTICE

       10.     Pursuant to 28 U.S.C. § 1446(d), and concurrent with filing this Notice of

Removal, Navy Federal will file a Notice of Filing Notice of Removal with the Clerk of the

Circuit Court for Prince George’s County, Maryland and will attach a copy of this Notice of

Removal thereto. A copy of the Notice of Filing Notice of Removal (without its exhibits) is

attached hereto as Exhibit C.

       11.     Upon information and belief, the contents of Exhibits A-C constitute the entire

file of the action pending in the state court as required pursuant to 28 U.S.C. § 1446(a).

       12.     Defendant Macy’s, Inc. (“Macy’s”) was served with a copy of the Complaint on

December 7, 2020. Defendant FDS Thrift Holding Co. (“FDS”) has not yet been served.

Pursuant to 28 U.S.C. § 1446(b)(2)(A), both Macy’s and FDS consent to the removal of this

action. A copy of the Notice of Consent to Removal executed by counsel for Macy’s and FDS is

attached hereto as Exhibit D.

       13.     Navy Federal reserves the right to amend this Notice of Removal.

       14.     By removing the case to this Court, Navy Federal does not waive any defenses,

objections, or motions available to them under the applicable law. In particular, Navy Federal

expressly reserves the right to move for dismissal pursuant to Fed. R. Civ. P. 12.

       15.     If any questions arise as to the propriety of the removal of this action, Navy




                                                 3
          Case 8:21-cv-00040-GJH Document 1 Filed 01/06/21 Page 4 of 5



Federal requests the opportunity to present a brief and argument in support of its position that

this case is removable.

       WHEREFORE, having met all the requirements for removal under 28 U.S.C. §§ 1441

and 1446, including all the jurisdictional requirements of 28 U.S.C. §§ 1331, Defendant, Navy

Federal Credit Union hereby removes this action from the Circuit Court for Prince George’s

County, Maryland to the United States District Court for the District of Maryland and seeks

whatever further relief this Court deems equitable and just.



Dated: January 6, 2021                       Respectfully submitted,

                                             Navy Federal Credit Union


                                             By: /s/ S. Mohsin Reza
                                             S. Mohsin Reza, Esq. (Bar No. 19015)
                                             TROUTMAN PEPPER HAMILTON SANDERS LLP
                                             401 9th Street NW, Suite 1000
                                             Washington, DC 20004
                                             Tel: 202-274-1927
                                             Fax: 703-448-6510
                                             Email: mohsin.reza@troutman.com

                                             Counsel for Defendant Navy Federal Credit Union




                                                4
          Case 8:21-cv-00040-GJH Document 1 Filed 01/06/21 Page 5 of 5



                                    CERTIFICATE OF SERVICE

       I certify that on the 6th day of January, 2021, a true and correct copy of the foregoing was

sent regular U.S. Mail, postage prepaid, to the following:

                              Plaintiff
                              Jonathan Alston
                              10006 Cedarhollow Ln.
                              Largo, MD 20774

                              E. Hutchinson Robbins, Jr. (Fed. Bar No. 11927)
                              Michael B. Brown (Fed. Bar No. 19641)
                              MILES & STOCKBRIDGE P.C.
                              100 Light Street
                              Baltimore, Maryland 21202
                              Tel: (410) 727-6464
                              erobbins@milesstockbridge.com
                              mbbrown@milesstockbridge.com
                              Attorneys for Defendants
                              Macy’s, Inc. and FDS Thrift Holding Co.



                                             /s/ S. Mohsin Reza
                                             S. Mohsin Reza, Esq. (Bar No. 19015)
                                             TROUTMAN PEPPER HAMILTON SANDERS LLP
                                             401 9th Street NW, Suite 1000
                                             Washington, DC 20004
                                             Tel: 202-274-1927
                                             Fax: 703-448-6510
                                             Email: mohsin.reza@troutman.com

                                             Counsel for Defendant Navy Federal Credit Union




                                                5
